Title: To Thomas Jefferson from William Short, 28 January 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Jan. 28. 1791

Since my last of the 24th. the inclosed letter has been recieved here. It is of so important a nature that I copy it to send it to you by the post of this morning as it is possible it may arrive in London in time for the Packet. It is generally believed here to be authentic though no body knows how it has got into the public. It is said also that it was printed in an accredited Parisian gazette the 21st. inst. No letters here from Paris of that date which are the latest by post, speak of it. I have letters also myself of that date from a person much in the way of information who mentions nothing of such a letter. These circumstances added to my opinion that the King would not have kept it so long uncommunicated to the national assembly, make me doubt its authenticity though I find few in that sentiment.—I am the more disposed to think it fictitious also because I learn that a forged bref du Pape circulated in some parts of France has been denounced to the assembly. This may come from the same source and be intended for the same purpose. The present moment may be chosen also for publishing it on account of a very extraordinary petition to the assembly signed by two thousand citizens of Strasburg who ask the re-establishment of the nobility and clergy. This gives uneasiness at Paris. It is the first thing of the kind which has happened and makes many fear that the tide is turning.—Letters will arrive from Paris this evening; but it will be after the departure of the English post, which is the last that can possibly be in time for the packet. I will give you further information however respecting this letter by another conveyance. Should it be true there can be no longer any doubt of the intention of the Empire to interfere in the French affairs.
This renders the present misunderstanding between the servants of Vienna and Berlin in the affairs of Liege the more interesting. Since my last we have seen the answer of the Marechal de Bender to M. Dohm in which he says that his instructions from Vienna  do not allow him to listen to the representations of this minister.—An animated correspondence has also taken place between M. de Pilsack the Prussian minister at Liège, and M. de Keuhl the Austrian commandant. It ended it is said by the latter returning a letter to the former without opening it. M. de Pilsack in a letter to the Marechal de Bender which is public, after complaining of M. de Keuhl adds “Mais je ne suis pas moins indigne que M. le Leut. Gen. de Keuhl s’est permis de dementir une piece lui remise officiellement d’un ministre de Prusse (the letter of M. de Dohm mentioned in my last) sans entrer préalablement avec celui-ci en explication. J’informe incessament Le Roi, mon maitre, d’un evénément aussi extraordinaire, et m’empresse d’avoir l’honneur d’en faire part a V.E. en lui demandant les reparations promtes et publiques, qu’une offense pareille faite à ma cour, en ma personne, exige.”
We know nothing further of this business as yet. The King of Prussia seems to have acted very impolitically in the affair of Liege. By taking part with the people against the Prince he has alienated the affections or lost the confidence of those who formed the Germanick league and added much to his force. This happens also without his having attained his end since the Austrian troops are in Liege and the ministers of the circles employed in enforcing the decrees of the chamber of Wetzlaer. I am with sentiments of the most most perfect respect & attachment, Dear Sir your most obedient & most humble servant,

W: Short

